Case 2:20-cv-02613-RPK-SIL Document 14-1 Filed 12/23/20 Page 1 of 5 PagelD #: 39

Attachment 1
NEW YORK | Department of

-_ Speortumty | Environmental

Conservation

Environmental Site Remediation Database Search
Details

Site Record

Administrative information

Site Name: Coral Graphics, Inc. (840 Broadway)
Site Code: V00383

Program: Voluntary Cleanup Program
Classification: C

EPA ID Number:

Location

DEC Region: 1

Address: 840 Broadway
City:Hicksville Zip: 11804
County:Nassau

Latitude: 40.75538557
Longitude: -73.50527928
Site Type:

Estimated Size: 4.66 Acres

Institutional And Engineering Controls

Control Type:
Deed Restriction

Control Elements:

Ground Water Use Restriction
Cover System

Landuse Restriction

Site Management Plan

Air Sparging/Soil Vapor Extraction

Site Owner(s) and Operator(s)

Site Document Repository
Name: Hicksville Public Library
Address: 169 Jerusalem Avenue
Hicksville, NY 11801

 

Site Location: Coral Graphics is located at 840 Broadway (Route 107) in Hicksville, Town of
Oyster Bay, Nassau County. Site Features: The site is 4.66 acres in size and has been the
corporate headquarters for Coral Graphics since 1995. Those portions of the site not
occupied by the facility building are asphalt parking areas. The facility building is a two-story
concrete building containing office space and printing areas. While there are multiple
stormwater leaching pools on-site, the facility has been connected to the municipal sewer
system since 1995. Current Zoning/Use: The site is zoned for commercial/industrial use. The
site is currently owned by F.C. Properties. Coral Graphics is a commercial printer specializing
in digital and specialty printing. Past Use of the Site: Prior to Coral Graphics occupancy of the
site, various businesses and warehousing operations occupied the facility. Solvents (primarily
tetrachloroethylene) which were used to remove inks after the printing process were found to
have contaminated soil and groundwater beneath a rag storage area and a trash compactor.
Solvents, heavy metals and oil related semi-volatile organic compounds which were found in
on-site leaching structures were cleaned out under DEC oversight. Site
Geology/Hydrogeology: Groundwater is encountered in the Upper Glacial aquifer
approximately 50' below land surface. The site specific groundwater flow direction is generally
south/southeast. Some seasonal variation occurs due to active recharge basins located east
of the site which receive cooling water in the summer months. Operable Units: Operable Unit
01 (OU-1) is comprised of the on-site remedial actions, monitoring of the remedial system and
monitoring of on-site groundwater and vapor intrusion sampling. A decision document was
issued for OU-1. Operable Unit 02 (OU-2) is comprised of monitoring of off-site groundwater
quality and off-site vapor intrusion sampling. A decision document was issued in April 2012 for
OU-2. A site management plan has been approved for the operation, maintenance and
monitoring of OU-1 and OU-2.

Contaminants of Concern (Including Materials Disposed)

Contaminant Name/Type
tetrachloroethene (PCE)

Site Environmental Assessment
Nature and Extent of Contamination: The main contaminant of concern on-site (OU-1) and off-
site (OU-2) is tetrachloroethylene (PCE). The impacted media for OU-1 is soil, soil gas and
groundwater. The impacted media for OU-2 is groundwater and soil gas. OU-1 Prior to
Remediation: SCG soil exceedances existed for PCE in multiple sample locations on-site. Soil
samples collected in 2002 and 2003 from on-site leaching pools revealed PCE levels as high
as 34 ppm. Soil quality data was compared to the recommended soil cleanup objectives for
PCE found in TAGM #4046 which is 1.4 ppm. In 2003, soil gas samples collected from 14 soil
vapor points detected PCE ranging from 44 ug/m3 to 970,000 ug/m3. Groundwater sampling
conducted in March 2004 revealed PCE at 5,000 ppb in on-site groundwater. The NYS
Groundwater Standard for PCE is 5 ppb. In June 2005, an air sparge/soil vapor extraction
system (AS/SVES) was constructed in the former source area to remediate groundwater and
capture soil gas. The captured vapors were decontaminated by passing through a carbon
vessel prior to being discharged to the atmosphere. The AS system was shutdown in June
2008 and the SVES was shutdown in May 2012. OU-2 Prior to Remediation: Groundwater
samples collected from shallow groundwater off-site in March 2003 revealed PCE at 1,000
ppb. PCE levels in deeper groundwater were found to be as high as 1,140 ppb in May 2005.
OU-1 Post Remediation: Contaminated soil was excavated in 2002 and 2003 and was
disposed of at a permitted off-site disposal facility. Indoor air and sub-slab soil gas sampling
conducted in February 2016 revealed PCE at 0.545 ug/m3 in indoor air in the on-site building.
The NYSDOH guideline value for PCE in indoor air is 30 ug/m3. PCE was detected in sub-
slab soil gas at 216 and 834 ug/m3. Groundwater sampling conducted in February 2016
revealed PCE at 68 ppb in upgradient groundwater, coming onto the site. OU-2 Post
Remediation: A Site Management Plan which covers the operation, maintenance and
monitoring requirements for OU-1 and OU-2 is dated February 2013 and a Release Letter
was issued by the Department for OU-1 and OU-2 in March 2015. Based on data collected in
2012, the existing SVE system was shut down to assess the effectiveness of historical
remedial activities. Since 2013, groundwater sampling and indoor air and sub-slab soil vapor
sampling is required. Groundwater sampling conducted between 2012 and 2018. Based on
the available data collected, although concentration of PCE were last detected above the
WQGs at select locations, the DEC has approved the termination of groundwater sampling as
of 2018. Due to the observed increasing concentrations of PCE in sub-slab soil vapor and
indoor air at the downgradient off-site property to the south and at some on-site locations, the
DEC requested the existing SVE system to be restarted by the start of the heating season in
2019 and to continue to conduct soil vapor / indoor air monitoring per the SMP. The SVE
system must remain in operation until otherwise directed by the NYSDEC. Note that
concentration of PCE in indoor air at the Coral Graphics property remain below the guidance
levels; therefore, historical remediation activities on-site appear to have been effective at
mitigating vapor intrusion into the on-site building.
Site Health Assessment

People are not drinking the contaminated groundwater because the area is served by a public
water supply that is not affected by this contamination. Volatile organic compounds in the
groundwater or soil may move into the soil vapor (air spaces within the soil), which in turn
may move into overlying buildings and affect the indoor air quality. This process, which is
similar to the movement of radon gas from the subsurface into the indoor air of buildings, is
referred to as soil vapor intrusion. A soil vapor extraction system (a system that removes the
air from beneath a building) installed on-site is preventing the indoor air quality from being
affected by the contamination in soil vapor in the on-site building or the adjacent off-site
buildings.

For more Information: E-mail Us
Return To Results

Refine This Search
